     Case 2:19-cv-01136-JAM-KJN Document 49 Filed 09/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSEPH LEON MCDANIEL,                             No. 2:19-cv-1136 JAM KJN P
12                      Plaintiff,
13          v.                                         ORDER
14   JOE LIZARRAGA, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner, proceeding through counsel. On September 8, 2020, plaintiff

18   personally filed, pro se, a motion for stay and abeyance. Although the motion bears counsel’s

19   identifying information on the first page of the motion, the motion is not signed by counsel, but

20   rather by plaintiff himself. (ECF No. 47.) Moreover, the document was not filed through the

21   CM/ECF fling system such that the court could presume counsel had electronically signed the

22   filing. E.D. L.R. 131(c). Rather, plaintiff appended a proof of service confirming he mailed the

23   filing from Mule Creek State Prison. (ECF No. 44 at 5.)

24          Plaintiff is represented by counsel. Accordingly, any court filing must be signed by

25   plaintiff’s attorney of record. Fed. R. Civ. P. 11(a), E.D. L.R. 131(b). There are no exceptions to

26   such rules. Therefore, plaintiff’s motion (ECF No. 47) is stricken from the court record.

27          Subsequently, counsel for plaintiff filed a motion for extension of time, which the court

28   will address by separate order. Plaintiff is cautioned that so long as he is represented by counsel,
     Case 2:19-cv-01136-JAM-KJN Document 49 Filed 09/14/20 Page 2 of 2

 1   plaintiff may not personally file documents in this action. Only plaintiff’s counsel of record may

 2   file documents in this action. In other words, plaintiff should refrain from filing pro se

 3   documents in this action so long as he is represented by counsel.

 4             Finally, plaintiff is cautioned that his continued failure to abide by the court’s orders, the

 5   Federal Rules of Civil Procedure, or the Local Rules of Court, may result in the imposition of

 6   sanctions including, but not limited to, dismissal of the action. See Fed. R. Civ. P. 41(b).

 7             Accordingly, IT IS HEREBY ORDERED that:

 8             1. Plaintiff’s pro se motion for stay (ECF No. 47) is stricken;

 9             2. The Clerk of the Court is directed to strike plaintiff’s motion (ECF No. 47); and

10             3. The Clerk of the Court shall serve a courtesy copy of this order on Joseph Leon

11   McDaniel, CDCR #H18541, Mule Creek State Prison, P.O. Box 409060, Ione, CA 95640.

12   Dated: September 14, 2020

13

14

15

16   /mcda1136.sty.d

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
